Bryant-DW v. State                                                  















IN THE
TENTH COURT OF APPEALS
 

No. 10-94-177-CR

     DAVID WAYNE BRYANT,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 66th District Court
Hill County, Texas
Trial Court # M6521
                                                                                                    

DISSENTING OPINION
                                                                                                    

      Because we must view the evidence in the light most favorable to the verdict, I would follow
the Beaumont Court of Appeals in Hadnot v. State and hold that the evidence is sufficient for a
rational jury to find that Bryant intended to place Raulston in fear of imminent serious bodily
injury—based on the evidence of Bryant's words, gestures, and conduct and on Raulston's
testimony.  See Jackson v. Virginia, 443 U.S. 307, 318-19, 99 S. Ct. 2781, 2788-89, 61 L. Ed. 2d
560 (1979); Matson v. State, 819 S.W.2d 839, 843 (Tex. Crim. App. 1991); Hadnot v. State, 884
S.W.2d 922, 924-26 (Tex. App.—Beaumont 1994, no pet).
      Raulston testified:
      Q.  When he got out of his car and approached you, did you feel that you were going to be
attacked at that time?
      A.  Yes, sir.
      Q.  So you were in fear of imminent serious bodily [in]jury?
      A.  Well, I'm 57 years old and he's, I don't know how old, but he's a whole lot younger,
whole lot bigger than I am.
The interpretation of this testimony was for the jury.  See Hadnot, 884 S.W.2d at 925.  
      In addition, "[t]he requisite intent can be inferred from the acts, the words, and the conduct
of an accused."  Id.  We should not substitute our view of the evidence for that of the jury; we
only assure the rationality of the fact finder.  See Moreno v. State, 755 S.W.2d 866, 867 (Tex.
Crim. App. 1988).
      Because I believe that the evidence is sufficient to support the verdict o f the jury, I dissent.
 
 
                                                                                 BILL VANCE
                                                                                 Justice

Dissenting opinion delivered and filed August 31, 1995
Publish